Citation Nr: 1716290	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from February 1978 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The North Little Rock, Arkansas, RO has assumed the role of the agency of original jurisdiction (AOJ) in this appeal. 

In an October 2010 rating decision, the Des Moines RO granted service connection for bilateral otitis media and otitis externa with right ear hearing loss.  After a 38 C.F.R. § 4.85 analysis, the RO determined a 0 percent rating was warranted.  The Veteran did not perfect an appeal of the disability evaluation assigned.  Accordingly, this matter is not before the Board.   

The October 2010 rating decision also granted service connection for bilateral otitis media and otitis externa with tinnitus.  In an October 2010 letter to the RO, the Veteran expressed disagreement with both his rating percentage and effective date.  A statement of the case addressing the initial evaluation and effective date assigned was issued in February 2012; however, the Veteran did not perfect an appeal of these issues; therefore, the Board does not have jurisdiction over them.  38 C.F.R. § 19.9(b) (2016). 

At an August 2016 Board hearing, before the undersigned VLJ, the Veteran submitted additional evidence with a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disability was denied in an April 1997 rating decision; the Veteran did not perfect an appeal of this decision and the decision became final.

2.  Evidence received since April 1997 is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left ear hearing loss disability.  

3.  The Veteran does not currently have hearing loss of the left ear to the extent recognized as a disability for VA compensation purposes.  


CONCLUSIONS OF LAW


1. The Veteran's left ear hearing loss claim may be reopened because new and material evidence has been secured and presented since the final April 1997 rating decision.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. § 3.159.  The VCAA applies to the Veteran's claims for service connection for his hearing disabilities.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that:  (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided requisite VCAA notice in a May 2009 letter, prior to the final opinion in September 2009.  The Board notes that the Veteran has received additional VCAA compliant notices during the course of the appeal process. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  The Board notes that, at his December 2009 RO hearing, the Veteran indicated that medical records may be in the possession of previous employers.   After several attempts, those employment records were not obtained; and, these failed attempts were noted in the February 2012 SOC delivered by the Des Moines RO.  At his August 2016 Board hearing, the Veteran supplemented the claims file with an August 2016 Audiometry (bilateral), which was conducted by a private clinician.  The Board finds that the evidence before it is adequate to make a determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the evidence, which reveals that the Veteran did not have compensable hearing loss during or after service, does not warrant the conclusion that a remand for an examination and/or opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no compensable disability to grant this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period; and (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military.  Simply stated, the standards of McLendon are not met for this claim for direct service connection for left ear hearing loss.

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for proper resolution of this claim has been obtained and reviewed.  Moreover, the facts in this case are not in dispute.  No additional assistance would provide a more favorable outcome in this case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  New and Material Evidence 

Service connection for a bilateral hearing loss disability was initially denied by the St. Paul, Minnesota, RO in an August 1994 rating decision as the record did not show that the Veteran has a current hearing loss during service or a compensable degree of hearing loss within one year of his separation from active duty.  The Veteran did not perfect an appeal of this decision.  

As service treatment records were received after the August 1994 rating decision, the Milwaukee, Wisconsin, RO reconsidered the claim in an April 1997 rating decision.  The April 1997 rating decision denied service connection for bilateral hearing loss noting that the records were essentially identical to those previously considered and contained no basis for a change in the findings of the prior rating decision.  The Veteran did not perfect an appeal of this decision and it became final.  See 38 C.F.R. § 20.302.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the April 1997 additional evidence has been received sufficient to reopen the Veteran's claim for service connection for a left ear hearing loss disability.  Notably, the Veteran has been granted service connection for bilateral otitis media and otitis externa with right ear hearing loss disability and tinnitus has been awarded.  In as much as the record now reflects that the Veteran ear infections have been linked to service and the Veteran has alleged that his difficultly hearing in the left ear are related to his in-service ear infections, the Board concludes that new and material evidence has been submitted to reopen his claim for service connection for left ear hearing loss disability.  

III.  Service Connection 

The Veteran seeks service connection for a left ear hearing loss disability.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and, therefore, it is denied.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A service connection determination requires a finding of current disability, one that is related to an in-service injury or disease acquisition.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim-even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A.  Left Ear Hearing Loss

The Veteran contends that he suffers from a hearing loss disability related to his Navy service.  In a November 2009 letter, the Veteran recounts continuous 8-hr periods of loud noise exposure, to include heavy machinery and aircraft on 4 Navy ships and at Air Station Sigonella.  The Board also notes that service connection with bilateral otitis media and otitis externa with right ear hearing loss disability and tinnitus has been awarded.  

The Board initially reviews the evidence to determine if the Veteran has a current diagnosis of left ear hearing loss disability under 38 C.F.R. § 3.385.  The Board has reviewed all of the bilateral hearing reports in the Veteran's claims file.  During the relevant claim period, the worst hearing result (left ear) was seen after testing at the Triplet Hearing Center in May 2009.  Upon examination, the pure tone thresholds in the Veteran's left ear were 15, 15, 15, 20, and 25 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The speech recognition score was 96 percent.  Under the criteria found at 38 C.F.R. § 3.385, these scores do not provide the requisite diagnosis; therefore, a compensable left ear hearing deficit was not found in the claims file.

At the August 2016 Board hearing, the Veteran submitted an audiometry result from an August 2016 examination.  At this examination, the reported pure tone thresholds in the Veteran's left ear were 10, 10, 5, 20, and 30 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  A speech recognition score of 100 percent was noted.  While it is unclear if this testing was performed using the Maryland CNC word list, the Board will presume that it did comply with such.  Accordingly, this hearing examination report also fails to satisfy the criteria found at 38 C.F.R. § 3.385; consequently, the Veteran does not have the requisite diagnosis to satisfy the first element of a service connection claim.  

The Board does not have medical examination results to establish current hearing loss for the Veteran's left ear as defined by 38 C.F.R. § 3.385.  A threshold for establishing service connection for a claimed condition is the presence of a current disability.  Neither the Veteran nor his representative have presented or identified valid audiometric testing results that meet the requirements of left ear hearing loss for VA compensation purposes.  In light of the evidence, the Board must conclude the Veteran did not have compensable left ear hearing loss at any point in the claim period.  In the absence of proof of a present disability, there can be no valid claim for service connection for the Veteran's left ear.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board has considered the Veteran's reports of difficulty hearing in left ear.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1733  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of a hearing loss based on specific auditory thresholds and speech recognition scores falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4   (lay persons not competent to diagnose cancer).  The weight of the evidence is against a finding that the Veteran currently has or has had a left ear hearing loss for VA disability purposes since he filed his claim.

Based on the foregoing, service connection is not warranted for a left ear hearing loss disability. The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim; consequently, the doctrine is not applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for left ear hearing loss is denied.


ORDER

New and material evidence having been received, the previously disallowed claim for service is reopened.

Service connection for a left ear hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


